Citation Nr: 0100535	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $4,928.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to May 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a denial of waiver of indebtedness 
dated in November 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

It is noted that, although having requested a hearing before 
a travel section of the Board, the veteran withdrew the 
request in a written statement dated in September 2000.  
Therefore, the request for hearing is withdrawn, and the 
appeal is being processed accordingly.  38 C.F.R. § 20.704 
(e) (2000).


FINDINGS OF FACT

1.  Pursuant to an August 1994 rating, entitlement to 
nonservice-connected improved disability pension benefits was 
established; however, the overall family income exceeded the 
pension income limit at that time.  

2.  The veteran submitted an improved pension eligibility 
verification report dated in February 1996, reporting that 
neither she nor her spouse had any income whatsoever at that 
time.  In March 1996, the RO approved the claim for VA 
pension effective from March 1, 1996 at the maximum rate 
payable for a veteran with one dependent and no entitlement 
to special monthly pension.  The award was based on the 
absence of income for the veteran and her spouse.  The notice 
also informed her that it was her responsibility to "tell us 
right away if . . . family income changes."

3.  Because the veteran was awarded entitlement to service 
connection for PTSD, in June 1997, the veteran submitted a 
pension eligibility verification report to reconcile the 
respective awards.  VA was informed that the veteran's spouse 
earned nearly $30,000 during calendar year 1996.  Because the 
veteran's spouse's countable income exceeded the applicable 
maximum income limitation for 1996; her pension benefits were 
terminated retroactively effective to the date of award, 
March 1, 1996, and the overpayment at issue, $4,928.00, 
ensued.

4.  The overpayment at issue resulted from the veteran's 
failure to timely report her spouse's monthly income.

5.  The appellant was at fault in the creation of the 
overpayment at issue.

6.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

7.  Collection of the instant indebtedness would not defeat 
the purpose for which either the VA pension or disability 
compensation program is intended.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $4,928 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. §§ 
5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist in accordance with the current law.  

Pursuant to an August 1994 rating, entitlement to nonservice-
connected improved disability pension benefits was 
established; however, the overall family income exceeded the 
pension income limit at that time.  The veteran submitted an 
improved pension eligibility verification report dated in 
February 1996, reporting that neither she nor her spouse had 
any income whatsoever at that time.  In March 1996, the RO 
approved the claim for VA pension effective from March 1, 
1996 at the maximum rate payable for a veteran with one 
dependent and no entitlement to special monthly pension.  The 
award was based on the absence of income for the veteran and 
her spouse.  The notice also informed her that it was her 
responsibility to "tell us right away if . . . family income 
changes."

Because the veteran was awarded entitlement to service 
connection for PTSD, in June 1997, the veteran submitted a 
pension eligibility verification report to reconcile the 
respective awards.  VA was informed that the veteran's spouse 
earned nearly $30,000 during calendar year 1996.  Because the 
veteran's spouse's countable income exceeded the applicable 
maximum income limitation for 1996; her pension benefits were 
terminated retroactively effective to the date of award, 
March 1, 1996, and the overpayment at issue, $4,928.00, 
ensued.  The overpayment at issue resulted from the veteran's 
failure to timely report her spouse's monthly income.

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, her 
contentions go to the fact that her spouse's income was 
primarily for overtime rather than base pay.  Because the 
appellant has not questioned the validity of the 
indebtedness, and because the Board is satisfied that the 
debt was properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).

Given that the overpayment of Improved Disability Pension 
Benefits in the amount of $4,928 was properly created, it 
must be determined whether the overpayment resulted from 
fraud, misrepresentation, or bad faith by the appellant.  The 
RO considered the facts in this case, and concluded that none 
of the foregoing circumstances existed.  Notwithstanding 
this, however, the Board must render an independent 
determination in this regard.  See Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  

The record indicates that the appellant thought that because 
her husband was laid off at the time of her application for 
pension was filed that their income was zero.  The 
overpayment, as previously mentioned, resulted from their 
subsequent receipt of monies that ordinarily would be 
considered as income; however, the appellant stated that she 
was not aware that these monies constituted income for VA 
purposes because they were primarily from overtime rather 
than from base salary.  

She was on notice that she was to inform VA of any change in 
family income.  VA correspondence had informed her that her 
pension rate was based upon her statement that she and her 
spouse had no income, and that she was to notify VA 
immediately if there was any change in his income.  Although 
the veteran failed to do so, this failure, by itself, does 
not reflect the knowingly unfair or deceptive dealing 
contemplated by the provisions of 38 C.F.R. § 1.965(b)(2).  
As such, there is no indication of fraud, misrepresentation, 
or bad faith on the part of the appellant and the veteran in 
the creation of the indebtedness.  Therefore, there appears 
to be no legal bar to the benefit now sought by the veteran.  
Id.  However, error does not discount fault on her part.  But 
for their failure to report the income that led to the 
overpayment at issue, the debt would not have arisen.

The question remains, however, as to whether it would be 
against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a). 

In making such a decision, consideration will be given to 
such things as the relative fault of the debtor vis-à-vis VA, 
whether collection of the debt would deprive the debtor and 
family of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of 
additional legal obligation.  Id.  

The indebtedness at issue resulted from the veteran's failure 
to notify VA promptly of an increase in his countable income, 
i.e., her spouse's salary.  As a result, RO awarded her 
improved disability pension benefits effective March 1, 1996, 
at a rate in excess of that to which she was entitled.  But 
for this, the overpayment at issue would not have resulted.  
As such, the appellant, alone, was at fault in the creation 
of the indebtedness at issue.

Notwithstanding the appellant's fault in the creation of the 
instant indebtedness, the more pressing question is whether 
collection of this indebtedness would deprive her and her 
family of life's basic necessities.  The appellant appears to 
contend that it would.  

On a VA Form 20-5655, Financial Status Report, submitted by 
the veteran in October 1997, she indicated her monthly income 
totaled $1,014, and that her monthly expenses totaled an 
amount of $1,039, including some $300 per month in car 
payments and another $50 per month for furniture storage.  
The Board notes that the veteran's debt to the Government 
should be given no less deference than her private debts.  
Given that the veteran's net monthly income exceeds her 
monthly expenses by several hundred dollars when installment 
and other debts are excluded, it does not appear that 
collection of the indebtedness at issue would deprive her of 
life's basic necessities.  

In a Financial Status Report dated in May 1998, she reported 
a combined monthly income shows income in excess of monthly 
expenses by approximately $350.  More significantly, the 
veteran expressly indicated that she can contribute $100 a 
month toward the Government debt.  Given this and because the 
veteran's monthly income now exceeds her monthly expenses, 
the Board must conclude that it would not subject the veteran 
to undue economic hardship to require collection of the 
indebtedness.

Of further note is that there is no indication that 
recoupment of the indebtedness at issue would nullify the 
objective for which the disability compensation program is 
intended.  The appellant currently is receiving disability 
compensation benefits rather than improved disability pension 
benefits.  As noted above, the veteran's monthly income, to 
include her disability compensation benefits, exceeds her 
monthly expenses by approximately $350.  Recoupment of the 
indebtedness at issue by way of offset from a portion of her 
disability compensation benefits would not deprive her of the 
benefit for which that program was designed, i.e., 
remuneration for disabilities received during military 
service.

In view of the foregoing, it follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Thus, the Board need not visit 
the question of whether the appellant was unjustly enriched 
by her receipt of VA pension benefits.  In this regard, her 
fault, coupled with her failure to demonstrate an inability 
to repay the indebtedness, overrides other equitable 
considerations.

Finally, the Board notes that it is unclear the extent to 
which the RO considered each financial statement submitted by 
the veteran.  Nevertheless, in consideration that her 
expenses have remained essentially stable and the veteran's 
net monthly income exceeds her monthly expenses by several 
hundred dollars regardless of which particular statement is 
considered when installment and other debts are excluded, it 
does not appear that the veteran was prejudiced if the RO did 
not painstakingly consider any particular financial 
statement.  Any error by the RO in these regards is harmless 
and the veteran was not prejudiced.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).




ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $4,928.00 is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

